PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Guner, et al.
Application No. 15/545,246
Filed:  July 20, 2017
Attorney Docket Number: 
1560-018002
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On August 3, 2020, a communication was mailed appearing to be a non-final Office action, setting a shortened statutory period for reply of three months from its mailing date1. Extensions of time under 37 CFR 1.136(a) were available. A Notice of Abandonment was mailed on April 8, 2021, indicating that the subject application is abandoned because no response to the non-final Office had been received.

The application file

The record demonstrates that, on October 5, 2020, a telephonic interview between Examiner Douglas Kay and Eva Dunn of the applicant. The summary of the interview, as memorialized in the “Applicant-Initiated Interview Summary” of record on October 13, 2020, states, in pertinent part, that:

Law office wants to find out whether the applicant needs to file any response to Miscellaneous Action with SSP mailed on 08/03/2020 in a situation where the application already responded on 07/01/2020 to the Non-Final Rejection mailed 06/11/2020.

Examiner clarified that the Miscellaneous Action with SSP mailed on 08/03/2020 is simply a correction for the phrase used in the previous office action, i.e. Non-Final Rejection mailed 06/11/2020. So applicant's (already made) response on 07/01/2020 is good and no additional response is needed.

Analysis and conclusion

The application should not be held abandoned in view of the applicant initiated interview conducted on October 5, 2020, as memorialized by the interview summary mailed on October 13, 2020. Therefore, the application should not be held abandoned. 

In view of the foregoing, the holding of abandonment is WITHDRAWN, sua sponte. The Notice of Abandonment mailed on April 8, 2021, is vacated.

The application is referred to Technology Center Art Unit 2865 for further processing to include consideration of the amendment filed on July 1, 2020.

Telephone inquiries concerning this decision may be directed to the undersigned at (571)272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        













    
        
            
    

    
        1 It is noted that the non-final Office action states that:
        This office action is a supplemental amendment to the Non-Final office action mailed 06/11/2020 regarding the first sentence under “Allowable Subject Matter” for correction.